Reasons for Allowance
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding Claim 17, the prior art of record fails to disclose, teach, or suggest “wherein during the testing, the prognostic-surveillance mechanism performs the following operations for one signal at a time in the set of time-series signals, adds degradation to the signal to produce a degraded signal, uses the inferential model to perform prognostic-surveillance operations on the time-series signals with the degraded signal, and detects spillover false alarms based on results of the prognostic-surveillance operations”.

Regarding Claim 1, the claim is drawn to the method of using the corresponding apparatus claimed in Claim 17 and is, thus, allowed for the same reasons following the same rationale discussed above (as applied to Claim 17).

Regarding Claim 12, the claim is drawn to the non-transitory computer-readable storage medium containing the instructions for performing the corresponding operational features of the apparatus claimed in Claim 17 and, as a result, the corresponding method steps claimed in Claim 1.  Therefore, claim 12 corresponds to apparatus claim 17 and, as a result, to method claim 1, and is allowed for the same reasons following the same rationale discussed above (as applied to Claims 1 and 17).  

It is the claim, taken as a whole, including the interrelationships and interconnections between the various claimed elements, that which make it allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Abbaszadeh et al. (US PGPUB 2020/0067969) disclose a plurality of monitoring nodes which may each generate a time-series of current monitoring node values representing current operation of a cyber-physical system. A feature-based forecasting framework may receive the time-series of and generate a set of current feature vectors using feature discovery techniques. The feature behavior for each monitoring node may be characterized in the form of decision boundaries that separate normal and abnormal space based on operating data of the system. A set of ensemble state-space models may be constructed to represent feature evolution in the time-domain, wherein the forecasted outputs from the set of ensemble state-space models comprise anticipated time evolution of features. The framework may then obtain an overall 
Gross et al. (US Patent No. 8,706,451) disclose a system that generates a model for an electronic prognostics system which is used to monitor a computer system while the computer system is operating correctly. During operation, the system receives telemetry signals generated by the computer system. Next, the system builds the model based on the telemetry signals, wherein the model uses correlations between different telemetry signals to identify anomalies in the telemetry signals. The system then validates the model against telemetry signals from the computer system.
Bickford et al. (US Patent No. 7,415,382) disclose a system and method providing surveillance of an asset such as a process and/or apparatus by providing training and surveillance procedures that numerically fit a probability density function to an observed residual error signal distribution that is correlative to normal asset operation and then utilizes the fitted probability density function in a dynamic statistical hypothesis test for providing improved asset surveillance.
Bickford (US Patent No. 7,158,917) discloses a system and method for providing surveillance of an asset comprised of numerically fitting at least one mathematical model to obtained residual data correlative to asset operation; storing at least one mathematical model in a memory; obtaining a current set of signal data from the asset; retrieving at least one mathematical model from the memory, using the retrieved mathematical model in a sequential hypothesis test for determining if the current set of signal data is indicative of a fault condition; 
Bickford et al. (US Patent No. 7,082,379) and Herzog et al. (US Patent No. 6,892,163) disclose a system and method providing surveillance of an asset such as a process and/or apparatus by providing training and surveillance procedures that numerically fit a probability density function to an observed residual error signal distribution that is correlative to normal asset operation and then utilizes the fitted probability density function in a dynamic statistical hypothesis test for providing improved asset surveillance.
Bickford (US PGPUB 2004/0002776) discloses a system and method which partitions a parameter estimation model, a fault detection model, and a fault classification model for a process surveillance scheme into two or more coordinated submodels together providing improved diagnostic decision making for at least one determined operating mode of an asset.
James et al. (US PGPUB 2003/0018928) disclose a general method of anomaly detection from time-correlated sensor data. Multiple time-correlated signals are received. Their cross-signal behavior is compared against a fixed library of invariants. The library is constructed during a training process, which is itself data-driven using the same time-correlated signals. The method is applicable to a broad class of problems and is designed to respond to any departure from normal operation, including faults or events that lie outside the training envelope.

Gross et al. (US Patent No. 5,764,509) disclose a system and method for monitoring an industrial process and/or industrial data source. The system includes generating time varying data from industrial data sources, processing the data to obtain time correlation of the data, determining the range of data, determining learned states of normal operation and using these states to generate expected values, comparing the expected values to current actual values to identify a current state of the process closest to a learned, normal state; generating a set of modeled data, and processing the modeled data to identify a data pattern and generating an alarm upon detecting a deviation from normalcy.
Vilim et al. (US Patent No. 5,745,382) disclose a method and system for performing surveillance of transient signals of an industrial device to ascertain the operating state. The method and system involves the steps of reading into a memory training data, determining neural network weighting values until achieving target outputs close to the neural network output. If the target outputs are inadequate, wavelet parameters are determined to yield neural network outputs close to the desired set of target outputs and then providing signals characteristic of an industrial process and comparing the neural network output to the industrial process signals to evaluate the operating state of the industrial process.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ORLANDO BOUSONO/Primary Examiner, Art Unit 2685